Citation Nr: 1516830	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial rating higher than 10 percent for pernio (chilblains).


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2003 and from June 2007 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, assigning an initial noncompensable rating for pernio, effective February 18, 2011.  In a March 2013 Decision Review Officer decision, the RO increased the rating for the skin disability from noncompensable to 10 percent, from the effective date of service connection.  This did not satisfy the Veteran's appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

In December 2014, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript of the hearing is of record.

The record before the Board consists entirely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Review of the medical evidence indicates that not all of the Veteran's VA treatment records pertinent to the claim have been obtained.  Although a May 2014 VA record indicates that the Veteran was seen by the dermatology clinic on July 11, 2013, a record of this treatment has not been associated with record.  It is also unclear whether any other pertinent records are outstanding.  As records related to the treatment of the Veteran's skin disability are pertinent to his claim, a remand is warranted so that the originating agency may obtain the Veteran's outstanding VA medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

In light of the outstanding medical records, the Board finds that a contemporaneous examination is also needed to assess the current severity of the Veteran's skin disability.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Obtain all outstanding VA treatment records pertinent to the Veteran's pernio disability, to include records of any dermatological treatment conducted on July 11, 2013.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected pernio disability.  The electronic records must be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided.
 
3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




